DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 2/16/2022 has been entered. Claims 1 and 13 are currently amended.  Claims 2-4, 12, 14-16, and 21 have been cancelled.  Claims 1, 5-11, 13, and 17-20 are pending and are under examination in this office action.

Response to Arguments
Applicant's argument, see page 7-8, filed on 2/16/2022, with respect to 103 rejections has been fully considered and is persuasive.  Specifically, the allowable subject matter in claim 21 is incorporated into independent claims 1 and 13.  The 103 rejections are withdrawn.

Applicant's argument, see page 8-10, filed on 2/16/2022, with respect to 101 rejection has been fully considered and is persuasive.  Specifically, the temporary discontinuation of melting and fusing is tied to the values obtained from the determining, defining, and selecting steps, so that the abstract idea is integrated into the practical process in a meaningful way.  The claims provide for an application of the abstract idea.  The 101 rejection is withdrawn.

Allowable Subject Matter
Claims 1, 5-11, 13, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 13 are directed to methods for additively manufacturing a component comprising receiving a geometry of the component, melting and fusing material layer by layer, determining the percentage change in surface area, defining a plurality of ranges of changes, selecting a group of ranges, and determining a magnitude by which the selected group of ranges from the plurality of groups of ranges is above the predetermined threshold, and wherein the melting and fusing is based on the magnitude.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of FrantzDale et al (US 20180085994 A1) in view of Symeonidis et al (US 20180250746 A1).  The prior art teaches or suggests the claimed receiving, a geometry of the component and plurality of slices, melting and fusing with energy beam of an energy source, temporarily discontinuing melting and fusing of the material by the energy beam for a delay period based on the difference.  However, the prior art does not teach or suggest the claimed determining a magnitude by which the selected group of ranges from the plurality of groups of ranges is above the predetermined threshold, and wherein the melting and fusing is based on the magnitude.  When all of the evidence is considered as a whole, evidence of non-obviousness outweighs evidence of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 5-11, 13, and 17-20 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANGTIAN XU/Examiner, Art Unit 1762                                                                                                                                                                                                        

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762